Appeal by an employer and its insurance carrier from an award of compensation for disability due to a condition known as Dupuytren’s contracture of both hands. Claimant was employed as a counterman in a restaurant, and his duties required him to wash by hand all the glasses that were used in the dining room, to bring up supplies from the basement of the building, to slice considerable quantities of bread and to make a large amount of coffee three or four times a day. He was also required to perform other tasks which required pressure on the palms of his hands. The board found that he ultimately suffered from Dupuytren’s contracture of both hands, and such disease was' due to the nature of his employment and contracted in the same employment that he was in at the time of his disablement. There is substantial medical testimony to sustain this finding. One of appellant’s points is that the claim was barred by the provisions of section 40 of the Workmen’s Compensation Law in that the disease was not contracted within twelve months prior to the date of disablement. We think however it was a fair question of fact for the board to determine whether claimant did not come within the exceptions of section 40 of the statute, i.e., that claimant contracted the disease in the same employment he was in at the time of his disablement. It was *722clearly within permissible limits of facts for the board to find claimant became disabled on September 17, 1953. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ.